Exhibit 10(o)


AMERICAN MEDICAL ALERT CORP.
2010 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT


Unless otherwise defined herein, the terms defined in the American Medical Alert
Corp. 2010 Equity Incentive Plan (the “Plan”) will have the same defined
meanings in this Stock Option Award Agreement (the “Award Agreement”).
 
I.           NOTICE OF STOCK OPTION GRANT
 
Participant Name:


Address:


You have been granted an Option to purchase Common Stock of American Medical
Alert Corp. (the “Company”), subject to the terms and conditions of the Plan and
this Award Agreement, as follows:
 

           
 
Grant Number
   
  
     
 
Date of Grant
   
  
     
 
Vesting Commencement Date 
   
  
       
 
Exercise Price per Share
 
 
$
  
 
  
     
Total Number of Shares Granted
   
  
       
Total Exercise Price
 
 
$
  
 
  
       
Type of Option:
   
  
 
Incentive Stock Option
  
             
  
 
Nonstatutory Stock Option
  
     
Term/Expiration Date:
   
  

 
 
 

--------------------------------------------------------------------------------

 
 
Vesting Schedule:


Subject to any acceleration provisions contained in the Plan or set forth below,
this Option may be exercised, in whole or in part, in accordance with the
following schedule:


[Insert vesting timetable applicable to Participant], subject to Participant
continuing to be a Service Provider through each such date.]


Post-Termination Exercise Period:


This Option will be exercisable for three (3) months after Participant ceases to
be a Service Provider, unless such termination is due to Participant’s death or
Disability, in which case this Option will be exercisable for twelve (12) months
after Participant ceases to be Service Provider.  Notwithstanding the foregoing,
in no event may this Option be exercised after the Term/Expiration Date as
provided above.


By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Award Agreement,
including the Terms and Conditions of Stock Option Grant, attached hereto
as  Exhibit A, all of which are made a part of this document.  Participant has
reviewed the Plan and this Award Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understands all provisions of the Plan and Award
Agreement.  Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Award Agreement. Participant further agrees to notify
the Company upon any change in the residence address indicated below.
 

         
PARTICIPANT:
     
AMERICAN MEDICAL ALERT CORP.
               
Signature
     
Name:
        Title:          
Print Name
       

 

 
Residence Address:
           

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


TERMS AND CONDITIONS OF STOCK OPTION GRANT


1. Grant of Option.    The Company hereby grants to the Participant named in the
Notice of Grant attached as Part I of this Award Agreement (the “Participant”)
an option (the “Option”) to purchase the number of Shares, as set forth in the
Notice of Grant, at the exercise price per Share set forth in the Notice of
Grant (the “Exercise Price”), subject to all of the terms and conditions in this
Award Agreement and the Plan, which is incorporated herein by reference.
 
If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an ISO under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).  However, if this Option is
intended to be an ISO, to the extent that it exceeds the $100,000 rule of Code
Section 422(d) it will be treated as a Nonstatutory Stock Option
(“NSO”).  Further, if for any reason this Option (or portion thereof) will not
qualify as an ISO, then, to the extent of such nonqualification, such Option (or
portion thereof) shall be regarded as an NSO granted under the Plan. In no event
will the Administrator, the Company or any Subsidiary or any of their respective
employees or directors have any liability to Participant (or any other person)
due to the failure of the Option to qualify for any reason as an ISO.


2. Vesting Schedule.    Except as provided in Section 3, the Option awarded by
this Award Agreement will vest in accordance with the vesting provisions set
forth in the Notice of Grant. Shares scheduled to vest on a certain date or upon
the occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Award Agreement unless Participant shall have
been providing Continuous Service from the Date of Grant through and on the date
such vesting occurs.
 
3. Administrator Discretion.    The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan.  If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.
 
4. Exercise of Option.
 
(a) Right to Exercise.    This Option may be exercised only within the term set
out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Award Agreement.
 
(b) Method of Exercise.    This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit B (the “Exercise Notice”) or, if
determined to be advisable by the Administrator, in a manner and pursuant to
such procedures as the Administrator may determine, which must state the
election to exercise the Option, the number of Shares in respect of which the
Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan.  The Exercise Notice must be completed by Participant
and delivered to the Company.  The Exercise Notice must be accompanied by
payment of the aggregate Exercise Price as to all Exercised Shares together with
any applicable tax withholding.  This Option will be deemed to be exercised upon
receipt by the Company of such fully executed Exercise Notice accompanied by
such aggregate Exercise Price.
 
 
 

--------------------------------------------------------------------------------

 
 
5. Method of Payment.    Payment of the aggregate Exercise Price may be by any
of the following, or a combination thereof, at the election of Participant.
 
(a) cash;
 
(b) check;
 
(c) consideration received by the Company under a formal broker-assisted or
other cashless exercise program implemented by the Company in connection with
the Plan; or
 
(d) surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Exercised Shares,
provided that accepting such Shares will not result in any adverse accounting
consequences to the Company, as determined in the sole discretion of the
Administrator.
 
6. Tax Obligations.
 
(a) Withholding Taxes.    Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
have been made by Participant with respect to the payment of income, employment
and other taxes which the Company determines must be withheld with respect to
such Shares.  To the extent determined appropriate by the Company in its
discretion, it will have the right (but not the obligation) to satisfy any tax
withholding obligations by reducing the number of Shares otherwise deliverable
to Participant.  If Participant fails to make satisfactory arrangements for the
payment of any required tax withholding obligations hereunder at the time of the
Option exercise, Participant acknowledges and agrees that the Company may refuse
to honor the exercise and refuse to deliver Shares if such withholding amounts
are not delivered at the time of exercise.
 
(b) Notice of Disqualifying Disposition of ISO Shares.    If the Option granted
to Participant herein is an ISO, and if Participant sells or otherwise disposes
of any of the Shares acquired pursuant to the ISO on or before the later of
(i) the date two (2) years after the Grant Date, or (ii) the date one (1) year
after the date of exercise, Participant must immediately notify the Company in
writing of such disposition. Participant agrees that, in the event of such a
disqualifying disposition, Participant may be subject to income tax withholding
by the Company on the compensation income recognized by Participant.
 
7. Rights as Shareholder.    Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
shareholder of the Company in respect of any Shares covered by any Award until
the Participant becomes the record holder of such Shares.
 
 
 

--------------------------------------------------------------------------------

 
 
8. No Guarantee of Continued Service.    PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED
ONLY BY CONTINUOUS SERVICE AT THE WILL OF THE COMPANY (OR THE SUBSIDIARY
EMPLOYING OR OTHERWISE RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING
HIRED OR RETAINED, BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER.
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUATION OF CONTINUOUS
SERVICE FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE, SUBJECT
TO ANY EXPRESS PROVISIONS TO THE CONTRARY CONTAINED IN ANY WRITTEN EMPLOYMENT OR
SIMILAR AGREEMENT BETWEEN PARTICIPANT AND THE COMPANY.
 
9. Address for Notices.    Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company, in care of its Stock
Plan Administrator at American Medical Alert Corp, 36-36 33rd Street, Long
Island City, NY 11106, or at such other address as the Company may hereafter
designate in writing.
 
10. Non-Transferability of Option.    This Option may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or the laws of descent and distribution and any such purported sale,
pledge, assignment, hypothecation, transfer, or disposition shall be void and
unenforceable against the Company or any Subsidiary.  This Option may be
exercised, during the lifetime of the Participant, only by the
Participant.  Notwithstanding the foregoing, the Administrator, in its
discretion, may permit the transfer, solely as gifts or pursuant to a domestic
relations order during a Participant’s lifetime, of a NSO to a Participant’s
immediate family members (as determined in accordance with the Plan).
 
11. Additional Conditions to Issuance of Stock.    If at any time the Company
determines, in its discretion, that the listing, registration or qualification
of the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate), such issuance shall not occur unless and until such listing,
registration, qualification, consent or approval is effected or obtained free of
any conditions not acceptable to the Company.  The Company will make all
commercially reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.  Assuming such compliance, for income tax
purposes the Exercised Shares will be considered transferred to Participant on
the date the Option is exercised with respect to such Exercised Shares.
 
12. Plan Governs.    This Award Agreement is subject to all terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern.  Capitalized terms used and not defined in this Award
Agreement have the meaning set forth in the Plan.
 
13. Administrator Authority.    The Administrator has the power to interpret the
Plan and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares subject to the Option have
vested).  All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.  No Administrator (or member thereof)
will be personally liable for any action, determination or interpretation made
in good faith with respect to the Plan or this Award Agreement.
 
14. Electronic Delivery.    The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan or future
options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic
means.  Participant hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through any on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.
 
15. Data Protection.    By participating in the Plan, the Participant consents
to the collection, processing, transmission and storage by the Company in any
form whatsoever, of any data of a professional or personal nature which is
necessary for the purposes of introducing and administering the Plan.  The
Company may share such information with any Subsidiary, the trustee of any
employee benefit trust, its registrars, trustees, brokers, other third party
administrator or any Person who obtains control of the Company or acquires the
Company, undertaking or part-undertaking which employs the Participant, wherever
situated.
 
16. Agreement Severable.    If any provision of this Award Agreement is or
becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction, or would disqualify the Plan or the Award granted hereunder under
any law deemed applicable by the Administrator, such provision will be construed
or deemed amended to conform to applicable laws, or if it cannot be so construed
or deemed amended without, in the determination of the Administrator, materially
altering the intent of the Plan and/or the Award granted hereunder, such
provision will be stricken as to such jurisdiction, and the remainder of this
Award Agreement will remain in full force and effect.
 
 
 

--------------------------------------------------------------------------------

 
 
17. Waiver.  No waiver of any breach or condition of this Award Agreement shall
be deemed to be a waiver of any other or subsequent breach or condition whether
of like or different nature.
 
18. Successors and Assigns.  Subject to the limitations on the transferability
of this grant contained herein and in the Plan, this Award Agreement will be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.
 
19. Entire Agreement.  This Award Agreement and the Plan constitute the entire
agreement between the parties hereto with regard to the subject matter
hereof.  They supersede any other agreements, representations or understandings
(whether oral or written and whether express or implied) which relate to the
subject matter hereof.
 
20. Governing Law.   The validity, interpretation and enforcement of this Award
Agreement (and any exercise notices relating hereto), matters arising out of or
related to this Award Agreement (and any exercise notices relating hereto) or
its making, performance or breach, and related matters shall be governed by the
internal laws of the State of New York (without reference to choice of law
doctrine).  Any legal action or proceeding concerning the validity,
interpretation and enforcement of this Award Agreement (and any exercise notices
relating hereto), matters arising out of or related to this Award Agreement (and
any exercise notices relating hereto) or its making, performance or breach, or
related matters shall be brought exclusively in the courts of the State of New
York in New York County or of the United States of America for the Southern
District of New York, and all parties consent to the exclusive jurisdiction of
those courts, waiving any objection to the propriety or convenience of such
venues.
 
21.  Interpretation.  All pronouns and words used in this Agreement shall be
read in the appropriate number and gender, the masculine, feminine and neuter
shall be interpreted interchangeably and the singular shall include the plural
and vice versa, as the circumstances may require.
 
22. Headings; Facsimile Signatures; Counterparts.  The section headings in this
Agreement are for reference purposes only and shall not define, limit or affect
the meaning or interpretation of this Agreement.  This Agreement may be signed
in one or more counterparts and delivered by facsimile or electronic
transmission in .pdf format, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B


AMERICAN MEDICAL ALERT CORP.
2010 EQUITY INCENTIVE PLAN
EXERCISE NOTICE


American Medical Alert Corp.




Attention: Stock Plan Administrator


1. Exercise of Option.    Effective as of today,                         ,
            , the undersigned (“Purchaser”) hereby elects to purchase
                  shares (the “Shares”) of the Common Stock of American Medical
Alert Corp. (the “Company”) under and pursuant to the 2010 Equity Incentive Plan
(the “Plan”) and the Stock Option Award Agreement dated                    (the
“Award Agreement”). The purchase price for the Shares will be $                 
, as required by the Award Agreement.
 
2. Delivery of Payment.    Purchaser herewith delivers to the Company the full
purchase price of the Shares (by the method checked off below) and any required
tax withholding to be paid in connection with the exercise of the Option.
 
___           cash
 
___           check;
 
___           broker-assisted or other cashless exercise program, if implemented
by theCompany
 
____           surrender of other shares of the Company’s Common Stock which
have aFair Market Value on the date of surrender equal to the purchase price
 


 
3. Representations of Purchaser.    Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Award Agreement and agrees to
abide by and be bound by their terms and conditions.  As of the date hereof,
Purchaser is in full compliance with the terms and conditions of the Plan and
the Award Agreement.
 
4. Rights as Shareholder.    Until the Purchaser becomes the record holder of
the Shares, no right to vote or receive dividends or any other rights as a
shareholder will exist with respect to the Shares subject to the Option,
notwithstanding the exercise of the Option.  The Shares so acquired will be
issued to Purchaser as soon as practicable after exercise of the Option.  No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 16 of the Plan.
 
5. Tax Consultation.    Purchaser understands that Purchaser may suffer adverse
tax consequences as a result of Purchaser’s purchase or disposition of the
Shares.  Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.
 
 
 

--------------------------------------------------------------------------------

 
 

         
Submitted by:
     
Accepted by:
     
PURCHASER:
     
AMERICAN MEDICAL ALERT CORP.
               
Signature
     
By
               
Print Name
     
Title

 

 
Address:
           

 

                                 
Date Received

 
 
 

--------------------------------------------------------------------------------

 